Title: Editorial Note: The Holy Cause of Freedom
From: 
To: 


  The Holy Cause of FreedomEditorial Note
It is surprising that, except for contemporary newspaper publication, the text of this lofty summation of Jefferson’s “attachment to the general rights of mankind” has been so long neglected. Tucker and Randall gave extended accounts of the welcome to Jefferson by the slaves of Monticello, but were silent as to that by the citizens of Albemarle. Neither Thomas Jefferson Randolph nor any of the succeeding editors of Jefferson’s writings included it in their editions. This may have been because many of the customary felicitations to public men and their obligatory responses were perfunctory in nature, as conventional in substance as in phraseology, and therefore no more appealing than so many sermons. Whatever the cause, it was not until Malone’s Jefferson presented a lengthy quotation of the text and placed it in full perspective that Jefferson’s reply to the citizens of his native county was elevated to its rightful place in the body of his writings.
This neglect may have been responsible for the uncertainty about the precise date of the document and of the occasion that drew it forth. Jefferson’s undated draft has been incorrectly assigned to the day before Christmas, 1789. This is plausible in view of the enthusiastic outburst with which the slave family of Monticello and adjoining farms greeted the returning master and his daughters at that time. Martha Jefferson Randolph’s account of this episode was first published by Tucker in 1837 and has since become well known: “… we reached Monticello the 23d of December, the negroes discovered the approach of the carriage as soon as it reached Shadwell and such a scene I never witnessed in my life. They collected in crowds around it and almost drew it up the mountain by hand. The shouting &c had been sufficiently obstreperous before but the moment it arrived at the top it reached the climax. When the door of the carriage was opened they received him in their arms and bore him to the house, crowding round and kissing his hands and feet some blubbering and crying others laughing. It seemed impossible to satisfy their anxiety to touch and kiss the very earth which bore him. These were the first ebulitions of joy for his return after a long absence which they would of course feel, but perhaps it is not  out of place to add here that they were at all times very devoted in their attachment to him. They believed him to be one of the greatest, and they knew him to be one of the best men and the kindest of masters. They spoke to him freely and applied confidingly to him in all their difficulties and distresses, and he watched over them in sickness and in health, interested himself in all their concerns advising them shewing esteem and confidence in the good and indulgence to all.”
It is natural to suppose that the friends and neighbors of Jefferson would have extended their welcome at or soon after the time of this spontaneous display of emotion. But eighteenth-century custom governing congratulatory addresses to public figures required a far more punctilious regard for form than such simple effusions of slaves for a master. One reason for this was the growing habit of introducing political topics into the felicitous expressions of regard, sometimes so carefully disguised as to require an alert perception and an adroit response. Jefferson himself had experienced this on receiving the addresses of welcome at Norfolk and Richmond. George Washington, just a week before Jefferson arrived in New York to take up his duties, had a similar experience in respect to political subjects with which the secretary of state would soon have to deal. A senator from Georgia, William Few, presented to him the congratulatory address of that state and asked when it would be convenient for the president to “receive it in form.” Such prior notification was customary. But on reading the document Washington found it “out of the usual style—State politics being blended therewith.” This was not good form, and Washington coldly informed the senator that as soon as he could “make it convenient to receive it He should have notice thereof.”
Yet the degree of transgression of those who endeavored to elicit open or tacit comment on particular topics depended largely upon circumstances and motives. This is illustrated by the difference between the addresses of welcome of the Virginia senate and of the citizens of Albemarle. The Virginia senate was dominated by a party hostile to the government of which Jefferson was an envoy and to which he was devoted. The offer of a place in the cabinet was public knowledge, and therefore could be noticed with propriety. But Jefferson’s decision was not known, or even made. He had not at that time so much as answered Washington’s two letters on the subject. When he did write, he left  the issue to the president, saying only that his hopes, his fears, and his inclinations would not lead him to prefer a change. Under these circumstances it was not proper for a public body to act on an assumption of Jefferson’s acceptance, as the senate address seemed to do. A month later the Albemarle address made plain its authors’ view on the subject of the cabinet post. But circumstances were altered and motives were palpably different. By then Jefferson had responded to the president and he made no secret of the nature of his response. Even so, his aversion to the office was increasing so as to become extremely oppressive to him. This fact was known to friends and political associates, and was creating concern among supporters of the national government. In these circumstances, it was natural that friends, neighbors, and political associates should have introduced a topic of such paramount interest in the county. Their address and the response alike breathed a mutual affection and attachment to kindred political sentiments that were altogether lacking in Jefferson’s exchange with the Virginia senate. But the argument was insistent: Jefferson had received his first elective office by their suffrage. His part in the contest involving “consequences of the first importance to society” showed what singular good fortune it was that they had conferred and he had “accepted the appointment.” The significant choice of words was underscored: he had entered upon a series of high political employments “by their appointment.” The nation still needed his talents, and they added their own hope to “the general voice” that he would continue in the national councils. The tone of the address was not to be mistaken. This was not an assumed construction of his decision made by political opponents for perhaps hidden purposes. It was the imperious voice of his own constituency, urging a course that many feared he would not take, making known its views with obviously sincere expressions of esteem and affection but with a calculated effort to persuade. Among these leaders of the county were old friends and young protégés, entitled to be heard, and to their respectfully-phrased admonition Jefferson replied with acquiescence to the will of the country in whatever station he might be placed. A month earlier he had written in his reply to the senate that the will of the public was his law—and then had deleted the expression.
Among all those who feared that Jefferson might not accept the cabinet post, none showed more anxiety than James Madison and none labored more to affect the decision. He was the channel through whom Washington initiated the first approach, and he may indeed have been the primary mover of the appointment. As soon as the nomination had been approved, Madison urgently appealed to Jefferson for a consultation as soon after his arrival as possible, adding: “It is of infinite importance that you should not disappoint the public wish on this subject.”

The letter did not come to Jefferson until after he had assumed office, but this was of little consequence. The significant point is that here and elsewhere Madison emphasized the nature of public sentiment concerning Jefferson’s nomination, a sentiment that he said was reflected in all parts of the country and particularly in the south and the west. It is even more significant that, having received no reply, he made an extraordinary effort to bring about an interview on the subject.
By the time Jefferson arrived at Monticello, Madison had already been delayed more than a week beyond his expected time of departure for the opening of Congress. He later informed Washington that this was caused by his mother’s illness. Nevertheless he augmented the delay by riding southward to endeavor to persuade Jefferson not to “yield hastily to objections.” He was disturbed to find his friend strongly biassed against the domestic duties of the office and took pains to explain this promptly to Washington, adding that all with whom he had spoken on the subject were “remarkably solicitous for his acceptance.” On the day after Madison arrived in New York, Washington wrote to Jefferson a reply to his own letter that was undoubtedly formed on the basis of Madison’s advice, emphasizing the important part the secretary of state could play in achieving “an object of almost infinite consequence to the present and future happiness of the citizens of the United States.” Late in January Madison himself wrote, assuring Jefferson that “a universal anxiety” had been expressed for his acceptance. Both the object of infinite consequence and the expressed desire of the public would strike a responsive chord with Jefferson, as no one knew better than Madison, and the fact that the theme was reiterated in Washington’s letter, in his own, and in the Albemarle address suggests that he must have had a hand in the last as he certainly did in the first. Knowing how sensitive Jefferson was to the opinions of his constituents, Madison on the occasion of his special trip to Albemarle would scarcely have avoided discussing with the local political leaders a subject of public interest that he had long considered as of the first importance and that was now the chief object of his mission. Among these leaders would be such men as Lewis, the Nicholases, Monroe, and Breckinridge who were preparing to welcome the return of Albemarle’s most distinguished citizen. Thus, in the light of Madison’s talk with Jefferson at Monticello late in December, the address of the citizens of  Albemarle seems to take on the aspect of belonging to a calculated campaign of persuasion. The timing, the matter, and the tone of the address seem to sustain this interpretation no less than Madison’s extraordinary activity does. If this interpretation is well founded, it would not be the last time that Madison would endeavor to lead Jefferson onto the center of the stage against his own inclinations.
That all elements of this campaign did not converge upon Jefferson in mid-January was due to Madison’s illness on the way north and to the delayed mails. The address of the citizens of Albemarle came first. Washington’s determining letter arrived on 6 February. And Madison’s anxious letter did not get to hand until the day the address was formally delivered, when Jefferson had already concluded to accept.
While the address was in the name of the citizens of the county, a committee was responsible for it, as was customary in such cases. John Breckinridge evidently drafted it, for both texts are in his hand, and James Monroe transmitted it to Jefferson on 16 January. He thought it “might not be improper to give … a view of the manner” in which the people of the county intended to express their appreciation of his services, and notified him that this was planned for “sometime in the course of the insuing week.” At this time Jefferson was intensely engaged in arrangements to fund the debt to Farell & Jones, in negotiations concerning the lands in dispute with John Harvie, in settling family accounts, in putting Monticello in order, and in preparing for Martha’s wedding. It is possible, therefore, that he asked the committee to postpone the ceremonies for these reasons. But this does not seem likely: Jefferson was a man of business, habituated to system and dispatch, and, though not a lover of formality or of the central position of any stage, he was acutely attuned to the amenities and on all occasions of this sort was prompt and felicitous in response. The more likely reason for postponement is the simple one that Jefferson could scarcely ignore the “general voice” of his own constituency on a vital question and that in mid-January he was not ready to make even the general statement of acquiescence that his response contains.
Whether at Jefferson’s request because of his uncertainty or from some other cause, a postponement of more than three weeks did result, and the formal delivery of the address of the citizens did not occur until immediately after the settlement of the Farell & Jones debt and just before Martha’s wedding. There is no doubt that the formalities were held at Monticello, or that the date was 12 Feb. 1790—the day recorded on Jefferson’s press copy of his response. Both the welcoming address and the response were printed, with the same date on each, in the Virginia Independent Chronicle of 3 Mch. 1790 and were reprinted in the Gazette of the United States three days after Jefferson arrived in New York. In both newspapers the addresses were accompanied by this caption: “The following address from the citizens of the county of Albemarle, was presented to the Hon. Thomas Jefferson, Esq., at his  seat the 12th day of February, 1790.” In accordance with form, Jefferson must have delivered the fair copy of his text to the committee, by which means it came to the hands of Augustine Davis, and thus, being printed by him, fell under the eyes of John Fenno when the latter seems to have been seeking a patron in the federal government. A year later Fenno could not have brought himself to open the pages of the Gazette of the United States to encomiums upon Jefferson or to his stirring words about the “holy cause of freedom.” But at this time, and for a few brief months, he and the secretary of state were in a surprising but cordial alliance.
Malone’s estimate of the response of Jefferson to the address of the Albemarle citizens is the first and best considered appreciation: “it remains until this day one of the finest expressions of the thoughts and hopes of a philosophical statesman, of the sentiments of a good neighbor who extended the sunshine of his benevolence to all his countrymen and all the people of the earth. … He wrote more famous papers, but never one that better summed up the philosophy by which his feet were guided.” The accuracy of this estimate is not brought into question by the probability that Jefferson also had in view an immediate political situation which evoked his strong appeal to the people to accept “the will of the majority, the Natural law of every society.” That situation had become apparent to him as he witnessed the behavior of the General Assembly in December. Even as he passed through Richmond A Customer appealed to the Virginia Gazette to publish the communication from the two Virginia senators on the proposed amendments to the federal constitution. That letter, written by R. H. Lee, declared in part: “It is impossible for us not to see the necessary tendency to consolidated empire in the natural operations of the Constitution, if no further amended than as now proposed, and it is equally impossible for us not to be apprehensive for civil liberty.” Jefferson had observed that the house was less anti-federal in sentiment than the senate, and this was shown in the action on the proposed amendments: the house adopted all, the first ten with almost no opposition, but the senate negatived four, and since both houses refused to yield, no action resulted. The senate majority justified their action in a public account, saying that the guarantee of religious liberty did not fully protect the rights of conscience since, though forbidden to establish a national religion, Congress might levy taxes to support religion or its teachers. The  justification was not convincing to many who suspected a hidden animosity to the federal government on the part of those who now stood forth as defenders of civil and religious liberty. For, as Brant has demonstrated, only one of the senate majority had shown prior support of religious freedom and three had opposed the Bill for Establishing Religious Freedom in 1785, whereas, of the seven who voted for ratification, “three were outstanding champions of religious liberty and not one had a record of opposition.” In the session of 1788 Patrick Henry had led the move for a second convention on similar grounds, but that move had been defeated and now at the session of 1789 Jefferson was a personal witness of tactics of a comparable complexion. These, however, were the manoeuvers of a defeated leader and, as Madison correctly discerned, the war against the national government would not be supported. Henry, indeed, had left the legislative session in reported disgust at the failure of the house to join in his measures. He would never return, Jefferson thought, “unless an opportunity offers to overturn the new constitution.” Some feared such an opportunity might offer. On 3 Feb. 1790 Jefferson received from John Nicholas, Jr.—one of the signers of the address of welcome—a copy of Decius’s letters on the opposition to the new constitution in Virginia. This was the violent attack of a federalist upon Patrick Henry, an indictment of his motives in calling for a second convention and for further amendments, and an effort to show that the strategy of the great leader of the anti-federalists was indeed calculated to “overturn the new constitution” and to thwart the declared will of the majority. Jefferson not only read this copy of Decius’s letters but annotated it—a rare thing for him, betraying his interest. He may have read it just before or just after he received the letter from Washington that determined his own future course.
The text of Jefferson’s response bears on its face all the appearances of being a composition draft, but it is clearly a fair copy that underwent change after being drawn off some prior and missing composition draft. Its lines are regular, evenly spaced, and firmly flowing. The certain proof of the character of this text is that no single alteration occurs on the lines as first written: all alterations are interlinear. Further, except for four words interlined in three places in the opening paragraph, all of these interlineations occur in the middle paragraph, with the longest and most significant of them being in the central portion of that. There the deletion is a consecutive sequence of nine lines containing no break in the phraseology and being deleted as a whole by having nine unbroken lines drawn through them. This deleted passage, with the addition of the final sentence of the paragraph as it stood before being slightly altered, reads as follows:
Let us never forget, my friends, that while we go together, even were it to be in error, we are safe and may return again to the right way: but that if we separate for a moment, we are undone. Let us then one and all lay our hands to the machine of government which we have erected for ourselves, and if we find, after due trial, that it  does not work well, we will join in concord with our brethren of the whole union to amend the defects which time and trial shall have pointed out. The liberality with which you are pleased to approve the attachment of an individual to the general rights of mankind ensures me your approbation of this it’s kindred sentiment.
The substitute passage, crowded between the lines of this consecutive deletion, shows no such smoothly-flowing composition: it is interrupted, labored, spilling over into the margin, having deletions within deletions. This may be indicated as follows:
to shew by example the sufficiency of human reason for the care of human affairs <&> and that the will of the majority, the Natural law of every society, is the <most faithful> only sure guardian of <rights. But even it’s errors, if ever it errs> <shd ever it err> the rights of man. Perhaps even this <indeed> may <possibly it may err sometimes;> sometimes err. But it’s errors are honest, solitary and shortlived, <while those of the few, or of the one, are selfish, systematical, advancing in eternal and rapid progression from bad to worse.> Let us then, my dear friends, for ever bow down to the general reason of the society. We are safe with that, even in <error, for we may return> it’s deviations for it soon returns again to the right way; <but, wandering from it, we commit ourselves to force and tyranny, eternally prowling around to decoy and devour us.) These are lessons <, my friends, which> we have learnt together. We have prospered in their practice, and the liberality with which you are pleased to approve <the> my attachment <of an individual> to the general rights of mankind <en> assures me <your approbation of> we are still together in th<is>ese it’s kindred sentiments.
The inference to be drawn from these contrasting passages is obvious: the first was copied from some other text and that which supplanted it interlineally was set down in the course of composition. Thus what had been a fair copy was transformed in its middle portion into a draft text, making necessary the recopying of the whole. The textual contrast thus exhibited becomes significant because of the contrast in substance that it reveals in the central part of the response. As first expressed, the passage is a warning of the dangers of separatism, an appeal to patience, and a promise to join in future efforts for amendment should experience warrant such efforts. This was a theme of local, immediate applicability. The passage that supplanted it is an appeal to universals, an exhortation to peace and concord, an affirmation that the will of the majority, “the Natural law of every society,” is the only safe guardian of rights.
It seems clear that such a drastic dislocation in the center of a formal response that had already been drafted off in a fair copy must have been caused by something that had a compelling effect upon Jefferson’s mind. That fair copy was ready to be handed to the committee. Jefferson, aware of the custom in such matters, knew that the text would find its way into the papers of Virginia and perhaps of other states. He  knew, too, that the eyes of many were upon him, awaiting his decision about the cabinet post. The occasion, to say nothing of his long absence from local politics, demanded more than ordinary care in the choice of words and substance, and Jefferson clearly had exercised such care in composing the text. What, then, could have occurred to cause such a drastic change, and when did it take place? The only incident known to have happened about this time which may have had a plausible connection with such a shift of emphasis was the gift by Nicholas of the copy of Decius’s letters. The plausibility of this seems to lie in the identical nature of the danger to which the pamphlet and the deleted passage point—the danger of separatism and the necessity of supporting the government established by majority will. But a difficulty at once arises in the fact that the substitute passage, in its deleted parts, contains even more striking evidences of a plausible connection between Decius’s letters and Jefferson’s text. In these deleted sections Jefferson pointed to the selfish, systematical, unremitting errors of the few or, significantly, “the one.” He pointed also to the danger of the tyrant, “eternally prowling around to decoy and devour us.” The reiterated charge made by Decius on Henry was that he misled the people, used his magisterial eloquence and systematic scheming to deceive, and always placed his selfish interests above those of the public. He also likened him to a prowling animal, voracious and cunning but cowardly.
This puzzling circumstance calls for comment. The authorship and argument of Decius’s letters have been discussed elsewhere. We know that Jefferson received the copy that he annotated on 3 Feb. 1790, but we do not know precisely when he read it, when he completed the fair copy of the response, or when he made the drastic revision in its center portion. If Decius influenced Jefferson’s response at all, was that influence reflected in the deleted passage or in that which was substituted for it? This is a question that can be answered only by inference and conjecture, and the most satisfactory hypothesis that can be advanced is that Jefferson had already completed the fair copy before receiving the pamphlet. To have shown promptness in drafting the response would have been characteristic. Jefferson’s noncommittal statement of acquiescence in whatever role he might be placed by his country is also an accurate description of the undecided but resigned position that he occupied until he received Washington’s letter, which came three days after he received Decius’s letters. Further, the tone of the deleted passage with its warning against the dangers of separatism seems most likely to mirror the concern aroused by what Jefferson himself had learned of Virginia politics in recent weeks. He knew that anti-federalism was not dead in the state, and he did not need Decius to enlighten him about Patrick Henry’s motives or strategy: he had studied these at first hand, and in the midst of great issues, when Decius was only a schoolboy. This conjecture is also sustained by the nature of the deleted parts of the substitute passage. These seem more pointedly directed at Henry, more definitely an echo of Decius, than the passage that had been struck from the fair copy. Assuming that Jefferson was already  aroused enough to make these dangers a salient point in his remarks, Decius’s details of Henry’s political activities while Jefferson was in France, his calling attention to an old wound that Jefferson had said would be healed only with the grave, his fresh reminder of the move toward a dictatorship in 1781, his account of the attempt to gerrymander Madison’s district so as to thwart what Decius called the natural right of the majority (in the substitute passage Jefferson called the will of the majority “the Natural law of every society”), his evidence of Henry’s unwaning popularity (Jefferson himself had noted in December that he never stood higher in public estimation), his portrayal of Henry as putting himself forward in defense of civil liberty when his true object was to destroy the national government—all of this, and more, could easily have augmented Jefferson’s alarm enough to cause him to reopen the text of the fair copy in order to sound his own warning in more emphatic, unmistakable terms. In the pre-eminent American spokesman for “the holy cause of freedom,” freshly returned from Europe and aware of the acclaim given the people of the United States for displaying evidence of political maturity in their great constitutional debate, such a response could have been aroused perhaps by Decius’s description of a young Virginian, one of Henry’s followers, running his sword through the constitution. Jefferson was prepared to give attention to such an indictment of Henry, just as later he would be prepared to receive indictments of Alexander Hamilton. Having left the intellectual circles of Paris where republican principles were ardently espoused, he must have been as disturbed by what he observed in Virginia as by the conversations he would soon hear at dinner tables in New York—the one tending to weaken the ties with the national government, the other to renew and strengthen those with England. Thus Jefferson’s revision and stronger warnings become understandable. This, too, would have been characteristic. One so deeply committed to freedom as to speak of it to neighbors and friends as a holy cause could be expected to become aroused at the appearance of signs of heresy in the state that had been a leading champion at the outset.
Then, if this hypothesis is correct, Jefferson must have paused for reflection. Washington’s letter came, placing him irrevocably in the national councils. Such a responsibility would now render unseemly any emphasis upon local threats of division, more especially if this involved pointed allusions to an individual. It would render highly injudicious as well any remark about tyranny prowling about ready to devour, if there was a possibility that such words would be connected with a popular leader who, in Jefferson’s opinion, had a “malevolent” attitude toward the new government. At any rate, the recently added words were struck from the response. If they had been inspired by Decius, Jefferson abandoned them for more elevated ground, where, instead of warnings of local dangers, he called for acquiescence in “the general reason of the society.” This rise to an elevated plane was the most characteristic step of all. The fear of Henry or the influence of Decius, if these had swayed him, had been momentary. The final text that Jefferson drew off in another fair copy was indubitably his. It was  his own confident, unvarying philosophy that he here summed up with such eloquence, cognizant of the dangers posed by men ambitious for power, but serenely hoping for the spread of “the happy influence of reason and liberty over the face of the earth.”
Having reopened his first text, Jefferson made other minor alterations. “It rests now with ourselves alone to enjoy the blessings of self-government,” he had written. His hope for the nature of that enjoyment was shown when he now interlined the words “in peace and concord.” This, too, could have reflected an influence of the pamphlet. For Jefferson as little approved of Decius’s vituperative polemics, even when presenting ascertainable fact, as he did of Henry’s motives and objectives.
